Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Previously presented rejection of claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for few compounds of the formula I, does not reasonably provide enablement for large number of possibilities encompassed by the formula I, is maintained for reasons of record.  

Applicant acknowledges that the above mentioned ‘reasons of record’ is based on analysis of Wands factors.  Applicant’s arguments focus on the example of substituents Br and/or NH2 as possibilities for R1-R24 individually or in combination.  


Applicant’s arguments are not persuasive.  
Examiner could not make sense of statements such as  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

for reasons explained below (additional detailed mechanistic considerations are found in previous office action page 4):    
Consider making the above mentioned Br as substituent anywhere, i.e., for any of R1-R24, in the claimed formula 1.  
As pointed out in the previous action (page 4, line 5), assembly of the formula 1 requires, application of boronic acid coupling reaction, which entails, in effect, the removal of the elements of halogen and Boron (from reacting partners) in the bond forming reaction, as exemplified in the instant disclosure page 66, [00193].  
Applicant argues that 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Thus according to applicant to make Br substituted A10, as per the teaching in page 
    PNG
    media_image3.png
    20
    156
    media_image3.png
    Greyscale
, because 
    PNG
    media_image4.png
    46
    517
    media_image4.png
    Greyscale

What does not make sense and puzzling to the Examiner is that in the said bond forming coupling reaction as per [00193], the halogen present in G2 is no longer present in the final product A10 

    PNG
    media_image5.png
    19
    164
    media_image5.png
    Greyscale
 
On top of this conundrum is how the intermediates G4 and G7 (starting materials) needed for the reaction [00193] are prepared.  Page 63, [00184] and page 64 [00187] respectively teach how G4 and G7 are made, the latter of which, alas, requires the replacement of halogen by a Boronic acid ester group.   Thus even with order of reactivity 
    PNG
    media_image6.png
    22
    63
    media_image6.png
    Greyscale
 correctly pointed out by the applicant, making halogen substituted A3 in predictable manner is NOT taught in the disclosure.  
Similarly the disappearance of amino function in the formation of benzyne intermediate (pointed out in the previous office action page 4, line 4), required in the formation (see page 63, [00184]) of G4 from F5 is illustrative of functional group incompatibility in arriving at predictable strategies for making amino substituted synthetic intermediates for making amino substituted F5 (and thus amino substituted A10). 
The situation discussed above with respect to making Br anywhere for R1-R24 is illustrative of the teaching of Dorwald pointed out in the previous action (page 5, lines 7-9 from the bottom) and ignored by the Applicant  

    PNG
    media_image7.png
    62
    605
    media_image7.png
    Greyscale


	Therefore the conclusion shown on page 6 of previous action is proper.   
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625